Citation Nr: 1040022	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-25 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES


1.  Entitlement to an initial compensable rating sensorineural 
hearing loss of the right ear.  

2.  Entitlement to an initial compensable rating for residuals, 
status post appendectomy with scar.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals Board) on 
appeal from a February 2006 rating decision of the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the issues on appeal.  

In February 2010, the Veteran testified at a Videoconference 
hearing before the Undersigned.  A transcript of that hearing is 
of record and associated with the claim folder.  The Board 
remanded the claim in May 2010 for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran maintains, in essence, that his residuals, status 
post appendectomy, with scar and sensorineural hearing loss of 
the right ear are more severe than the current evaluations 
reflect.   

As for his status post appendectomy with scar, during the initial 
development of this claim, the Veteran was provided VA 
examinations in January 2006 and June 2009.  After reviewing the 
record and physically examining the Veteran, the January 2006 VA 
examiner noted that there was a "faint negligible appendectomy 
scar without significant residuals."  The Veteran was thus 
service connected for the residual scar which was rated zero 
percent disabling.  The June 2009 VA examiner also noted that 
"the Veteran complains of chronic symptoms, which he feels are 
residual to the appendectomy itself, cause him some mild 
limitations. . . ."

In the Veteran's written statements, as well as verbal statements 
to the June 2009 VA examiner and sworn testimony before the 
Undersigned, he indicated that he experienced constant itching, 
daily pain at 9 out of 10, pulling, and tenderness associated 
with the appendectomy scar area.  Moreover, he reported that his 
symptoms affect his ability to lift items for his job.  

In Mittleider v. West, 11 Vet. App. 181 (1998), the United States 
Court of Appeals for Veterans Claims (Court) held that when it is 
not possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 
38 C.F.R. § 3.102, which requires that reasonable doubt on any 
issue be resolved in the veteran's favor, clearly dictates that 
such signs and symptoms be attributed to service-connected 
condition.  Here, the Veteran is not competent to determine the 
etiology of his symptoms which he believes are residual to his 
appendectomy.  It is also unclear from the medical evidence 
whether the symptoms that the Veteran experiences (pain, itching, 
tenderness, and limitation of function) are due to the residuals 
of his appendectomy, his non-service connected right inguinal 
hernia, or some other cause.  As such, the claim was remanded and 
the Veteran was scheduled for additional VA dermatological 
examination.  

In June 2010, the Veteran underwent a VA examination in 
connection with his appendectomy residuals.  The physical 
examination found the appendectomy scar to be nontender, and 
nonadherent.  There was no area of skin breakdown.  There was no 
evidence of edema, or keloid formation.  During the examination, 
the Veteran repeatedly emphasized that he was not at the 
examination for the evaluation of a scar.  He complained of 
chronic pain, which radiated from his appendectomy area to the 
right groin.  He reported that it was dull, burning pain.  The 
examiner stated in his report that it could be stated that the 
Veteran's symptoms were remotely consistent with entrapment of 
ilioinguinal nerve and there could be a remote possibility that 
the appendectomy procedure was the cause of it.  However, as 
illioinguinal neuropathy mostly occurred in pelvic fractures, 
pelvic cancers, and obstrectic and gynecological surgeries, the 
examiner felt that it would to mere speculation to relate the 
Veteran's neurological complaints to his appendectomy.   The 
Board is not satisfied with this line of rationale.  There is no 
record that the Veteran has pelvic fractures, pelvic cancers, and 
obstrectic and gynecological surgeries.  Thus, there is a 
disconnect between the examiner relating the Veteran's neuropathy 
to disabilities/procedures that he has not had.  Put another way, 
the examiner really did not provide an opinion as to the cause of 
the neuropathy.  Such leads the Board to believe that the opinion 
should be rendered following a neurological examination rather 
than a scars/dermatology examination.  

The Board remanded the issue of entitlement to an increased 
rating for hearing loss in May 2010 to determine the current 
level of severity of the disability.  Reference was made to a 
June 2009 VA audiology examination that failed to provide 
audiometric testing results.  The examiner had noted that the 
test results were inconsistent and that the Veteran did not 
appear to reflect his maximal effort.   Given the Veteran's 
subsequent statements that his hearing loss had worsened since 
the June 2009, and that his earlier test results were consistent 
with the true status of his hearing loss, the matter was remanded 
to afford the Veteran the opportunity to better comply.  The 
examiner was also asked to provide opinion as to whether the 
Veteran's right ear hearing loss is of such severity as to 
warrant restriction of his activities and employment.   See 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (held that, 
in addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report).  

In June 2010, the Veteran underwent another VA audiology 
examination.  The test results were again deemed to invalid due 
to the inconsistent answers provided by the Veteran.  There was 
poor agreement between his observed communication ability and his 
admitted thresholds.  The examiner deemed the test results 
unreportable.  No comment or discussion was given on the question 
of whether the Veteran's right ear hearing loss is of such 
severity as to warrant restriction of his activities and 
employment.


The Board fully understands and sympathesizes with the fact that 
the Veteran does not appear to be forthcoming during his 
examinations.  However, the Veteran's dubious behavior does not 
negate the fact that the Board explicitly asked for an opinion 
regarding the functional effect of his hearing loss, i.e., 
whether there was an adverse on his activities and employment.   
The examiner clearly could have provided some comment/analysis to 
address this question.  Thus, because the Board's remand 
instructions have not been complied with, this issue must be 
remanded again.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [noting that where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance].

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must notify the Veteran that 
it is his responsibility to report for any 
scheduled examination and to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2009).  Emphasis should be placed 
on the need of the Veteran to fully 
cooperate with his VA examiners.  In the 
event that the Veteran does not report for 
any scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

2.  Schedule the Veteran for a VA neurology 
examination to determine the nature and 
extent of his residuals of an appendectomy.  
The claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed necessary, 
should be performed.  

All pertinent pathology-including that 
associated with the appendectomy, and 
possible entrapment of ilioinguinal nerve or 
any other source-should be noted in the 
examination report.  

The examiner should express an opinion as to 
whether the Veteran's residuals of an 
appendectomy include entrapment of 
ilioinguinal nerve and whether it is of such 
severity as to warrant a restriction of his 
activities and employment.

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner cannot provide an opinion without 
resorting to speculation, such should be 
stated with supporting rationale.  

3.  Schedule the Veteran for a VA examination 
to determine the nature and extent of his 
service-connected right ear hearing loss.  
The claims folder must be made available to 
the examiner in conjunction with the 
examination.  Audiometric and speech 
discrimination testing should be performed.  
The results of the testing must be included 
in the examination report, even if they are 
deemed invalid.  If deemed warranted, the 
examiner should discuss the 
relevancy/reliability of the test results 
with accompanying rationale.

All pertinent pathology should be noted in 
the examination report.  




The examiner should express an opinion in 
concert with Martinak, addressing functional 
effects of the right ear hearing loss and 
whether the Veteran's right ear hearing loss 
is of such severity as to warrant a 
restriction of his activities and employment.  

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner cannot provide an opinion without 
resorting to speculation, such should be 
stated with supporting rationale.  

4.  The medical opinion and examination 
report must be reviewed to ensure that it is 
in complete compliance with the directives of 
this remand.  If the report is deficient in 
any manner, the RO/AMC must implement 
corrective procedures.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

5.  Thereafter, readjudicate the issues on 
appeal.  If the decision remains in any way 
adverse to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC). 
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issues on appeal 
as well as a summary of the evidence of 
record.  An appropriate period of time should 
be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

